ITEM 77C Exhibit 2 DREYFUS MANAGER FUNDS I - Dreyfus Alpha Growth Fund (the “Fund”) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Stockholders of the Dreyfus Manager Funds I – Dreyfus Alpha Growth Fund was held on December 9, 2011. Out of a total of 6,843,664.967 shares (“Shares”) entitled to vote at the meeting, a total of 3,856,174.804 were represented at the Meeting, in person or by proxy. The following proposal was not approved by the holders of the Fund’s outstanding Shares: Shares For Against Abstain To approve a merger of the Fund into Dreyfus Research Growth Fund, Inc. 3,472,773.468 142,319.795 241,081.541
